PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/603,642
Filing Date: 8 Oct 2019
Appellant(s): Guner et al.



__________________
John Ross Flynt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claims 1-3, 6-13, and 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated over “Inversion-Based Workflow for Quantitative Interpretation of the New-Generation Oil-Based-Mud Resistivity Imager” to Chen et al., Appellant argues:

    PNG
    media_image2.png
    623
    737
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    878
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    872
    696
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    731
    media_image5.png
    Greyscale

(Brief, page 8, line 12 to page 11, line 4)

    PNG
    media_image6.png
    824
    744
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    894
    765
    media_image7.png
    Greyscale

(Brief, page 11, line 5 to page 12, last line)

Examiner’s response:
inverting the measurement set to find a mud angle vector wherein the mud angle vector minimizes the difference between the responses at the plurality of frequencies” is not disclosed by Chen.” – (Brief, page 8, lines 14), Examiner’s position is that Chen et al. disclose: 
“
    PNG
    media_image8.png
    35
    42
    media_image8.png
    Greyscale
 is the vector of unknown model parameters.  It (e.g., 
    PNG
    media_image8.png
    35
    42
    media_image8.png
    Greyscale
) contains model properties such as the formation conductivity (σ) and permittivities at two frequencies (εF1 and εF2), the sensor standoff (s), and the mud permittivities (εm1 and εm2) and mud conductivities (σm1 and σm2), or the phase angles of the mud impedance (φm1 and φm2, referred to as “mud angles”). Notice that there are eight possible unknown that need to be inverted.” 
(Chen et al., page 556, Inversion Algorithm: 1st para)
Hence, Chen et al. disclose in Equation 1, wherein 
    PNG
    media_image8.png
    35
    42
    media_image8.png
    Greyscale
represents a vector containing eight possible unknown parameters including mud angles φm1 and φm2, which are measured as illustrated in Figure 1 below, that need to be inverted.  In Figure 1, Z represents measured button impedance, having contribution from mud and formation, Zm-mud impedance, Zf-formation impedance.
Therefore, unlike Appellant’s arguments, Chen et al. disclose “inverting the measurement set to find a mud angle vector.

    PNG
    media_image8.png
    35
    42
    media_image8.png
    Greyscale
:
    PNG
    media_image9.png
    574
    723
    media_image9.png
    Greyscale

Regarding the argument:
“Appellant argues that the limitation, “inverting the measurement set to find a mud angle vector wherein the mud angle vector minimizes the difference between the responses at the plurality of frequencies” is not disclosed by Chen.” – (Brief, page 8, lines 14). And,

    PNG
    media_image10.png
    225
    746
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    516
    735
    media_image11.png
    Greyscale

(Brief, page 9, last para to page 10, line 16)
Examiner’s position is that Chen et al. disclose:

    PNG
    media_image12.png
    177
    733
    media_image12.png
    Greyscale

(Chen et al., Inversion Algorithm: 3rd para)
Hence, Chen et al. disclose the vector
    PNG
    media_image13.png
    36
    44
    media_image13.png
    Greyscale
represents the reference (prescribed) parameter values such as the formation conductivity (σ) and permittivities at two frequencies (εF1 and εF2), the sensor standoff (s), and the mud permittivities (εm1 and εm2) and mud conductivities (σm1 and σm2), or the phase angles of the mud impedance (φm1 and φm2, referred mud angles”). And the expansion of the numerator 
    PNG
    media_image14.png
    33
    159
    media_image14.png
    Greyscale
shown by Appellant such as,

    PNG
    media_image15.png
    119
    687
    media_image15.png
    Greyscale
 ,
such that at frequency F1 for mud angle φm1 response:
in-phase: (mI, F1 – mp,I, F1) = (φm1,I,F1 - φm1p,I,F1), wherein φm1p is a reference parameter of  φm1,
out-of-phase: (mO, F1 – mp,O, F1) = (φm1,O,F1 - φm1p,O,F1), wherein φm1p is a reference parameter of  φm1,
similarly, at frequency F2 for mud angle φm2 response:
in-phase: (mI, F2 – mp,I, F2) = (φm2,I,F2 - φm2p,I,F2), wherein φm2p is a reference parameter of  φm2,
out-of-phase: (mO, F2 – mp,O, F2) = (φm2,O,F2 - φm2p,O,F2), wherein φm2p is a reference parameter of  φm2,
so that for in-phase: (φm1,I,F1 - φm1p,I,F1), and (φm2,I,F2 - φm2p,I,F2) are minimized,
and for out-of-phase: (φm1,O,F1 - φm1p,O,F1), and (φm2,O,F2 - φm2p,O,F2) are minimized.
Thus, unlike to Appellant’s arguments, Chen et al. disclose “a difference between the responses (e.g., {(φm1,I,F1 - φm1p,I,F1), (φm2,I,F2 - φm2p,I,F2)} and {(φm1,O,F1 - φm1p,O,F1), φm2,O,F2 - φm2p,O,F2)}) at the plurality of frequencies (e.g., frequency F1 and frequency F2),” as required by Claim 1. 
Regarding independent Claim 11, Appellant argues:

    PNG
    media_image16.png
    868
    693
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    873
    671
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    826
    700
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    808
    667
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    830
    653
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    831
    645
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    492
    664
    media_image22.png
    Greyscale

(Brief, page 13, line 1 to page 19, line 18)
Examiner’s response:
Same response as above to arguments of “Appellant argues that the limitation, “invert the measurement set to find a mud angle vector wherein the mud angle vector minimizes the difference between the responses at the plurality of frequencies” is not disclosed by Chen.” – (Brief, page 14, lines 6-8) 
Same response as above to arguments of “Appellant asserts that Chen does not discloses “the difference between the responses at the plurality of frequencies.” – (Brief, page 15, lines 5-6)
Chen”. – (Brief, page 17, lines 10-11)
In regard to arguments of:

    PNG
    media_image23.png
    471
    746
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    561
    734
    media_image24.png
    Greyscale

Brief, page 18, line 17 to page 19, line 18)
Examiner’s response:
Chen et al. disclose:

    PNG
    media_image25.png
    700
    735
    media_image25.png
    Greyscale

(Chen et al., page 555, OBM Imaging Tool and Standard Interpretation: 2nd para)
Thus, Chen et al. disclose “In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.  For higher formation impedivity, the mud impedance is estimated and subtracted from the measured impedance amplitude (mud corrected amplitude processing mode).”    
Therefore, unlike to Appellant’s arguments, Chen et al. disclose every feature limitations as underlined above as claimed.

Respectfully submitted,
/TOAN M LE/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        

Conferees:
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864     
                                                                                                                                                                                                   
/DARREN SCHUBERG/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.